 1

 2

 3                                UNITED STATES DISTRICT COURT

 4                              EASTERN DISTRICT OF CALIFORNIA

 5

 6    ISMAEL MUNOZ FERRER,                              No. 1:18-cv-00494-GSA

 7
                         Plaintiff,
 8                                                      ORDER DISCHARGING
             v.                                         ORDER TO SHOW CAUSE
 9

10    NANCY A. BERRYHILL, Commissioner
      of Social Security,
11                                                      Doc. 18
                         Defendant.
12

13
            On February 29, 2019, the Court issued an order to show cause why the above-captioned
14

15   case should not be dismissed following Plaintiff’s failure to file his opening brief in compliance

16   with the parties’ stipulation to enlarge time filed January 14, 2019. On March 12, 2019, Plaintiff

17   responded to the order to show cause and filed his opening brief.
18          Accordingly, the Order to Show Cause is hereby VACATED.
19

20
     IT IS SO ORDERED.
21

22      Dated:     March 14, 2019                              /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                       1
